             Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 1 of 22



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

-------------------------------------------------------X
FRANCOISE MCCOY, an individual
And                                                                  CASE NO: 1:20-cv-11693
CHRISTIAN MCCOY, by and through
FRANCOISE MCCOY in her capacity as
Personal Representative of the Estate of
Christian McCoy,

                 Plaintiff,

v.

SARAH MCNARY and
ROBERT WILKIE, in his
Capacity as Secretary of the Department
of Veteran Affairs

                  Defendants
-------------------------------------------------------X

                                                COMPLAINT

        Plaintiff’s FRANCOISE MCCOY and CHRISTIAN MCCOY, by and through

FRANCOISE MCCOY as Personal Representative of the Estate of Christian McCoy, by and

through their attorneys state their complaint against Defendants as follows:


                                       NATURE OF THE ACTION

        1.       This action arises out of the reprehensible and unlawful actions of VA Nurse Sarah

McNary and her efforts to illegally use private information to manipulate the children of a deceased

veteran and extort $800,000 from his grieving widow, Plaintiff Francoise McCoy. These events

followed the tragic death of CW4 (ret.), Christian McCoy (hereinafter, “McCoy” or “Plaintiff”),

which occurred on June 24, 2019 while working as a private military contractor for CACI

International in Afghanistan.



                                                           1
            Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 2 of 22



       2.      What began as a soldier reaching out to the local Veterans Affairs (hereinafter

“VA”) office to begin the process of receiving his Veteran benefits, has spiraled into the Defendant

VA disseminating personal information involving Plaintiff to the public in an effort to rewrite the

narrative of McCoy’s life and death to further efforts to extort the majority of his life insurance

benefits from his widow, Plaintiff Francoise McCoy.

       3.      Throughout the process of applying for his Veteran Benefits, Plaintiff worked

closely with several employees at the VA including Sarah McNary (hereinafter, “Defendant

McNary”) whereby Plaintiff provided the VA with personal information involving his health,

family, and finances. The Defendant VA failed to protect the private information of Plaintiff which

Defendant McNary used in a public assault on Plaintiff Francoise McCoy and to manipulate

Plaintiff’s children in an effort to extort money from Francoise McCoy.

       4.      When Plaintiff Francoise McCoy refused to capitulate to these extortionate

demands, Defendant McNary continued leaking private information regarding Plaintiff McCoy to

his children as well as writing public posts on Facebook used to garner sympathy for the children

and further paint a dark picture of Francoise McCoy.

       5.      Defendant McNary’s purpose behind the public Facebook posts was not to inform

the public of the truth about Plaintiff McCoy, but rather paint a false narrative of a vindictive

stepmother creating a slanted, biased, and untruthful viewpoint of Francoise McCoy, in an effort

to shame her into turning over money.

       6.      Defendant McNary demonstrated reckless disregard for the truth in publishing

public Facebook posts relative to Plaintiff McCoy and Francoise McCoy knowing it would mislead

the public and further the assault on Francoise McCoy.




                                                 2
               Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 3 of 22



          7.      As a direct result of Defendant McNary’s false and malicious posts, Francoise

McCoy has been subjected to serious and disturbing harassment, especially from Army Green

Beret’s international community and those at the Veteran’s Administration.


                                              PARTIES

          8.      Plaintiff Francoise McCoy is the widow of Christian McCoy. She is a resident of

Massachusetts.

          9.      Plaintiff Christian McCoy, by and through Francoise McCoy as Personal

Representative of the estate, was a CW4(ret.) Green Beret in the United States Army.

          10.     Defendant Robert Wilkie is the Secretary of the Department of Veteran Affairs,

named in his official capacity pursuant to 42 U.S.C. § 2000e-16. Defendant does business in the

District of Massachusetts, relevant to this case specifically, through the Bedford Veterans Affairs

Office.

          11.     Defendant Sarah McNary is a Registered Nurse (RN) and employed by the

Veterans Administration in the Transition Care Management Unit at the Northampton-Leeds, MA

office. She is a Massachusetts resident.


                                  JURISDICTION AND VENUE

          12.     This court has jurisdiction over the claims against Defendant Wilkie pursuant to 5

U.S.C. §522a(g)(1)(D).

          13.     This Court has subject matter jurisdiction over the claims against Defendant

McNary pursuant to 28 U.S.C. § 1367(a).

          14.     Venue is appropriate in the District of Massachusetts pursuant to 5 U.S.C.

§552a(g)(5), as the agency records at issue were situated in Bedford, Massachusetts. Additionally,

venue is proper in this District for the claims against Defendant McNary, pursuant to 28 U.S.C. §

                                                  3
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 4 of 22



1391 (b)(2), because a substantial part of the events giving rise to Plaintiff’s claims occurred in

this District.

                                   STATEMENT OF FACTS

                                      Factual Background

        15.      Plaintiff Francoise McCoy is an orphan having been abandoned by her mother

when she was only a few months old and never knowing her father.

        16.      Plaintiff Francoise McCoy was diagnosed with Autism and often has trouble with

her emotional regulation and ability to process highly emotionally charged situations.

        17.      Plaintiff Francoise McCoy spent her childhood moving from house to house in the

Canadian foster care system. Though foster care is often a safe haven for some children, for

Francoise McCoy it was a nightmare where she was used for sex trafficking at a very young and

vulnerable age.

        18.      Francoise McCoy was able to escape a childhood of sex-trafficking riddled with

trauma and PTSD to become a human service worker and relief aid worker, giving back and

helping those who came from unfortunate backgrounds like her though still suffering with severe

trauma and PTSD.

        19.      Plaintiff Francoise McCoy met Christian McCoy while both were serving overseas;

Francoise McCoy as a human service worker and Christian McCoy in his capacity with the United

States Army. Christian McCoy was able to see in Francoise McCoy what she could not see in

herself, and they were married June 8, 2011.

        20.      Christian McCoy was instrumental in saving Francoise McCoy and providing her

a life with safety and security.




                                                4
          Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 5 of 22



        21.        Francoise McCoy continued her involvement with relief work and human service

work until 2017 when Christian’s children came to live with them. Francoise McCoy left her job

working with societies most vulnerable, sacrificing her income to be home with the children while

Christian McCoy was often deployed with the United States Army.

        22.        Christian McCoy served in the United States Army for approximately 30 years,

most of his time being spent with the Special Forces, a team he was close to and whom he

considered family. A brotherhood.

        23.        Christian McCoy retired as a CW4 from the United States Army on August 31,

2018. Upon retiring from the Army, McCoy acquired employment by CACI International working

as a member of the Joint Expeditionary Team.

        24.        In October 2018, McCoy deployed to Afghanistan as part of the Joint Expeditionary

Team. Due to the timing of the deployment, Christian McCoy had not initiated the process to

receive his Veteran benefits.

        25.        Prior to deploying with the Joint Expeditionary Team, Christian McCoy acquired

several life insurance policies totaling $1.2 million, with Francoise McCoy as beneficiary. The

purpose of the life insurance policies were to ensure Francoise McCoy was protected if he passed.

Christian McCoy was attempting to take care of Francoise McCoy, after death, just has he had

during his life.

        26.        On November 5, 2018 McCoy contacted Defendant McNary, in her capacity as an

agent of the Veterans Administration, regarding filing a claim with the VA for disability.

Defendant McNary informed McCoy she would enroll him at North Hampton VA and could

remotely screen McCoy through telephone.




                                                   5
          Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 6 of 22



        27.      Defendant McNary further informed McCoy she would assist filling out all benefit

paperwork and informed McCoy how to file an “Intent to File” form. Defendant McNary

proceeded to be closely affiliated with McCoy’s claim throughout the entire process, including

connecting McCoy with medical professionals for various appointments.

        28.      Plaintiff Christian McCoy regularly communicated with Defendant McNary

regarding the process with the VA and Defendant McNary would often send Christian McCoy

messages regarding upcoming appointments and other information relative to his VA claim.

During the course of the communications, Plaintiff Christian McCoy disclosed to Defendant

McNary, in her capacity as a VA representative, the life insurance policies as well as Francoise

McCoy’s autism and PTSD.

        29.      On June 24, 2019 McCoy was killed while serving on the Joint Expeditionary Team

in Afghanistan.

                                           Initial Leaks

        30.      Immediately following the death of McCoy on June 28, 2019, Defendant McNary

made public Facebook posts surrounding the death of McCoy, informing the public she was made

aware of the McCoy’s passing before his family sharing private information acquired through her

role with the VA.

        31.      Defendant McNary, acting as Agent for the VA, disclosed to outside parties,

including the children of McCoy, without consent or authority, private information pertaining to

McCoy, including the total sum of his life insurance. Defendant McNary disclosed the financial

information to not only the children of McCoy, but their attorney, biological mother, and other

third parties.    The disclosure of McCoy’s private information was a catalyst for the further

onslaught by Defendant McNary.



                                                 6
          Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 7 of 22



       32.     Defendant McNary falsely told the children of Christian McCoy they were each

entitled to $400,000 of the $1.2 million received by Francoise McCoy. She misled the children to

believe that the money was rightfully theirs, setting off a firestorm that tore the family apart.


                                     McNary’s public attack

       33.     After disclosing the illegally obtained private information of Plaintiff McCoy to the

children of McCoy, Defendant McNary took her attack one step further; disclosing the illegally

obtained personal information of Plaintiff McCoy to the attorneys involved in the probate of

Plaintiff McCoy’s estate, which caused Plaintiff Francoise McCoy to find herself intertwined in a

lengthy and protracted probate process.

       34.     Defendant McNary, in an effort to further control the narrative surrounding the

estate of McCoy, ensured that her close friend, Freya Shoffner, became the attorney of McCoy’s

son, Benjamin as well as the attorney for Joshua Opper, the guardian of McCoy’s daughter Abigail.

Defendant McNary was able to funnel the illegally obtained private information of Plaintiff

Francoise McCoy and Plaintiff McCoy to Freya Shoffner, further tarnishing Plaintiff Francoise

McNary and creating a false narrative throughout the Probate.

       35.     Defendant McNary continued to interject herself into the lives of McCoy’s children

by regularly communicating with them and using the information regarding the life insurance to

berate Francoise McCoy.

       36.     In October 2019, Defendant McNary called a close confidant of the McCoy family,

Eyal Shapira, and disclosed the private insurance payouts received by Plaintiff Francoise McCoy,

demanding Benjamin and Abigail McCoy receive $400,000 each. Defendant McNary took this

opportunity to further inform Mr. Shapira of Plaintiff Francoise McCoy’s abandonment of the

children and her abhorrent behavior, which Defendant McNary knew to be false.


                                                  7
          Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 8 of 22



        37.     Defendant McNary took her attack public on October 19, 2019 publicly posting on

Facebook and Instagram a picture of Plaintiff McCoy’s son with a caption regarding the

“despicable behavior of the adults” and asking the public to private message them for further

information. (attached hereto as Exhibit A is a true and correct copy of the post referenced herein).

        38.     Plaintiff Francoise McCoy, in an effort the calm the matter and provide for the

children, moved out of the family residence allowing the children live in their family home.

Francoise McCoy left all personal belongings and the security and safety of her home, the very

home she shared with her husband, to live alone in a new house without family and support all in

an effort to help.

        39.     Throughout this process, Defendant McNary regularly posted in Facebook groups

dedicated to Green Berets and the Special Forces Community about Francoise McCoy and how

the children of a fallen Solider were not being provided for, knowing it would cause the Special

Force Community to reject Francoise McCoy and paint her as a money hungry widow.

        40.     The Green Berets and Special Forces, the very people Christian and Francoise

McCoy considered friends, began to reject Francoise McCoy, leaving her again alone without

family reminiscent of her childhood.

        41.     On December 26, 2019, Defendant McNary posted a picture of herself with

Benjamin McCoy, in the home of Plaintiff McCoy and Plaintiff Francoise McCoy with the hashtag

#dotherightthingfran while referencing Plaintiff Francoise McCoy as a wicked stepmother in the

comments. In additional comments on the same post, Defendant McNary references Benjamin

McCoy having lost everything as a result of Plaintiff Francoise McCoy. Defendant McNary used

the personal information of Plaintiff Francoise McCoy and Plaintiff McCoy to further perpetuate

a public image of Plaintiff Francoise McCoy and intentionally create hostility amongst the Green



                                                 8
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 9 of 22



Beret community. (attached hereto as Exhibit B is a true and correct copy of the post referenced

herein).

       42.     Defendant McNary created the hashtag #dotherightthingfran as a way to further

create tension and create a public image of a woman who abandoned her children and failed to

provide for them in an effort to extort from Plaintiff Francoise McCoy the life insurance proceeds

received from Plaintiff McCoy.

       43.     While Plaintiff Francoise McCoy was living alone in an unfamiliar house,

Defendant McNary entered Plaintiff McCoy’s house gaining access to her private personal

belongings.

       44.     Robert Blount, in a comment on Defendant McNary’s page, posted a picture of

Plaintiff McCoy and himself for Defendant McNary to pass along to Benjamin McCoy. Defendant

McNary capitalized on this moment to further cause public shame to Plaintiff Francoise McCoy

by stating “the stepmother took the memory stick full of photos when she abandoned them after

Christian’s funeral”. (attached hereto as Exhibit C is a true and correct copy of the post referenced

herein).

       45.     The leaked information regarding the life insurance proceeds received by Plaintiff

Francoise McCoy to the children of Plaintiff McCoy by Defendant McNary began a five-month

legal battle between Plaintiff Francoise McCoy and the children of Plaintiff McCoy costing

Plaintiff McCoy exorbitant Attorney’s fees. The legal issues were based on false information

provided by Defendant McNary.

       46.     In a last-ditch effort to further paint Francoise McCoy as a villain, Jan McCoy, the

ex-wife of Christian McCoy, released a public Go Fund Me account pleading for money for a




                                                 9
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 10 of 22



headstone for Christian McCoy. Jan McCoy, acting off the information and assumptions provided

by Defendant McNary, further perpetuated the attack on Francoise McCoy.


                                      COUNT I
                    UNLAWFUL DISCLOSURE IN VIOLATION OF THE
                                  PRIVACY ACT
                             (against Defendant Wilkie)

          47.   Plaintiff repeats and realleges all of the allegations set forth above as if fully alleged

herein.

          48.   Defendant, through various members of the Department of Veterans Affairs,

willfully and intentionally disseminated information protected by the Privacy Act concerning CW4

Christian McCoy to the public. This information included but is not limited to releasing personal

financial information and health information of Plaintiff(s).

          49.   The information disseminated was maintained within one or more Privacy Act

systems of records retrievable by use of CW4 Christian McCoy’s name or by some identifying

number, symbol, or other identifying information assigned to CW4 Christian McCoy.

          50.   Defendant did not obtain prior written consent from CW4 Christian McCoy or

Francoise McCoy as representative of the estate of Christian McCoy, as required by 5 U.S.C. §

552a(b) and Francoise McCoy in her role as personal representative of the estate of Christian

McCoy did not make a written request for such disclosure.

          51.   No exception to the request or consent requirements of 5 U.S.C. § 552a(b) apply

that would permit disclosure of this information to Sarah McNary or any other person.

          52.   As a result of Defendant’s violations of the Privacy Act and unlawful disclosure of

CW4 Christian McCoy’s private information to Sarah McNary, Francoise McCoy and the estate

of Christian McCoy have suffered significant adverse effects, including significant mental and

emotional anguish, being subject to ridicule and humiliation, being forced into the public eye, and
                                                   10
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 11 of 22



significant tarnishing of reputation. The estate of Christian McCoy and Francoise McCoy have

suffered actual damages from those effects in the form of lost employment opportunities, time and

travel expenses to combat the false narrative that resulted from the leaked information, cost of

therapy for Francoise McCoy, thousands of dollars expended in legal fees and expenses during the

probate litigation resulting from the leaked information and significant money expended in

furtherance of this lawsuit to stop the continuous defamatory use of the leaked information and to

recover the for the damage caused to Francoise McCoy and the estate of Christian McCoy.


                                            COUNT II
                                              LIBEL
                                   (against Defendant McNary)

          53.   Plaintiff repeats and realleges all of the information set forth above as fully alleged

herein.

          54.   Defendant McNary willfully, intentionally, and maliciously published numerous

false statements about Francoise McCoy to the public set forth in paragraphs 28, 29, and 30.

          55.   Defendant McNary acted with reckless disregard for the truth and/or with the

knowledge that the statements she made were false and defamatory.

          56.   Defendant McNary’s false and defamatory statements have significantly tarnished

Francoise McCoy’s reputation and standing among her peers in the community, specifically the

Military community to include the Green Berets. As a result of Defendant’s false and defamatory

statements, Francoise McCoy has suffered significant adverse effects, including significant mental

and emotional anguish, being subject to ridicule and humiliation, and significant tarnishing of her

reputation.

          57.   Francoise McCoy has suffered actual damages from Defendant’s false and

defamatory statements in the form of lost employment opportunities in her field, time and travel


                                                  11
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 12 of 22



expenses to combat the false narratives created by Defendant McNary, the cost of therapy for

Francoise McCoy, and the thousands of dollars expended in furtherance of this lawsuit to put an

end to the continued damaging, intentionally defamatory and untrue statements of Defendant

McNary.

                                            COUNT III
                                            SLANDER
                                   (against Defendant McNary)

          58.   Plaintiff repeats and realleges all of the information set forth above as fully alleged

herein.

          59.   Defendant McNary willfully, intentionally, and maliciously published numerous

false statements about Francoise McCoy to the public set forth in paragraphs 25 and 27.

          60.   Defendant McNary acted with reckless disregard for the truth and/or with the

knowledge that the statements she made were false and defamatory.

          61.   Defendant McNary’s false and defamatory statements have significantly tarnished

Francoise McCoy’s reputation and standing among her peers in the community, specifically the

Military community to include the Green Berets. As a result of Defendant’s false and defamatory

statements, Francoise McCoy has suffered significant adverse effects, including significant mental

and emotional anguish, being subject to ridicule and humiliation, and significant tarnishing of her

reputation.

          62.   Francoise McCoy has suffered actual damages from Defendant’s false and

defamatory statements in the form of lost employment opportunities in her field, time and travel

expenses to combat the false narratives created by Defendant McNary, the cost of therapy for

Francoise McCoy, and the thousands of dollars expended in furtherance of this lawsuit to put an




                                                  12
           Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 13 of 22



end to the continued damaging, intentionally defamatory and untrue statements of Defendant

McNary.


                                    COUNT IV
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                           (against Defendant McNary)

          63.   Plaintiff repeats and realleges all of the allegations set forth above as if fully alleged

herein.

          64.   Defendant McNary intentionally and recklessly published misleading and

inaccurate information about Francoise McCoy, knowing Francoise McCoy suffered from Autism

Spectrum Disorder and PTSD resulting from childhood trafficking, and would suffer severe

emotional distress as a result.

          65.   Defendant McNary knowing Francoise McCoy recently lost her husband to

terrorists in Afghanistan, and the delicate family dynamics with CW4 Christian McCoy’s children,

went beyond all possible bounds of decency and interjected herself in a private family matter

spreading false statements and causing further angst among the family who was trying to grieve

the loss of CW4 Christian McCoy.

          66.   Defendant McNary’s intentional and reckless actions caused Francoise McCoy to

suffer severe emotional distress that no reasonable person should have to suffer, including fear and

anxiety, harm to her reputation, the negative and hateful posts on social media, and the torture of

a permanently damaged relationship with her stepchildren as a result of Defendant McNary’s

actions.




                                                   13
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 14 of 22
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 15 of 22




                    EXHIBIT A
Case 1:20-cv-11693-LTS
                  honorableDocument
                           death fighting a1battle
                                              Filed    09/14/20
                                                   he believed        Page 16theof 22
                                                               in. Unfortunately,
                       aftermath here at home is not always fought with the same righteousness.
                       Hard truths for a grieving young person to wrestle with. If you knew
                       Christian and would like to know his remarkable son and share with him the
                       positive stories about how Christian impacted your life, please private
                       message me so I can explain his current situation and put you in touch with
                       this incredible chip off the aul Green Beret block. If you didn’t know
                       Christian, don’t miss out on knowing, and protecting, the precious children
                       of our Fallen Hero.
                       #therealmccoy #themightymccoy #bamf #bamfsonofabamf
                       #dorightbythefallen #doright #greenberet #childrenofthefallen
                       #10thspecialforcesgroup #3rdspecialforcesgroup #20thspecialforcesgroup
                       @ Greenfield Town Common




                             56                                                   7 Comments 1 Share


                                   Like                      Comment                    Share


                              Jennifer Jamison-Gines Oh how I miss you!!
                                                                             1
                              Like · Reply · 48w

                                       Sarah McNary replied · 1 Reply

                              Rachel Heart Bellini And I thought your brother was amazing...
                                                                                            1
                              Like · Reply · 48w

                                       Rachel Heart Bellini replied · 2 Replies

                              Fina Castro His father was a true hero. My father was a veteran of
                              two wars and had the utmost respect and admiration for the green
                              berets. Dad was a hardened veteran and did not give respect
                              lightly.
                                                                                                   2
                              Like · Reply · 48w

                                       Sarah McNary replied · 1 Reply

                              Write a comment...
                            Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 17 of 22




                                                                                                                                            5
    William
    Intro L Blashford Jr.                                                                       Mēgan      Home       Create


    wblash135
        William L Blashford Jr.      Timeline       Recent                                                                     Add Friend
                                                             45                                                                2 Comments
    web.me.com/wblash135/wblash135/Welcome
    .html
                                                                                                  Share


                                                                  Louise Nunn If their faces are blurry, have I been drinking or have
                                                                  they?
                                                                  44w

                                                                          William L Blashford Jr. replied · 1 Reply



                                                                  William L Blashford Jr.
                                                                  October 6, 2019 ·

                                                         I know this young man personally and have been truly impressed by his
                                                         fortitude in the face of devastating loss and the protective manner in which
     Photos                                              he has taken care of his minor sister. The despicable behavior of many of
                                                         the adults currently involved is shocking and sad. It’s our job as a
                                                         community to protect the ones our fallen brothers leave behind. Private
                                                         message me, or Sarah if you’d like to help.




     Friends


English (US) · Español · Português (Brasil) ·
Français (France) · Deutsch


Privacy · Terms · Advertising · Ad Choices      ·
Cookies · More
Facebook © 2020
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 18 of 22
                  Sarah McNary is at Greenfield Town Common.
                  October 6, 2019 · Greenfield, MA

                  This is Ben McCoy, the badass son of Fallen Green Beret Hero, Christian McCoy, and
                  despite his brutally tough circumstances, just like his Dad, Ben is FUN, hard...
                  See More



                      8                                                                2 Comments


                                     Like                                     Share


                        Shilo Maria Watkins It doesn’t show anything




                        Like · 48w


                        William L Blashford Jr. Shilo Maria Watkins I fixed it. You look
                        awesome and so does your beautiful family. It is so good to see
                        how well your life is going. You have been a beautiful person since
                        you were 3, I am glad I could be a part of your life
                                                                                              1
                        Like · 48w · Edited
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 19 of 22




                    EXHIBIT B
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 20 of 22
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 21 of 22




                    EXHIBIT C
Case 1:20-cv-11693-LTS Document 1 Filed 09/14/20 Page 22 of 22
